                                    Case 1:17-cv-09916-AJN Document 109 Filed 11/07/18 Page 1 of 2
                                        COWAN,                    41 MADISON AVENUE                    SCOTT J. SHOLDER
                                                                  NEW YORK, NY 10010                   212 974 7474 EXT 1934
                                        DEBAETS,
                                                                  T: 212 974 7474                      SSHOLDER@CDAS.COM
                                        ABRAHAMS &                F: 212 974 8474

                                        SHEPPARD LLP              www.cdas.com




FREDERICK P. BIMBLER                                                                           November 7, 2018
SUSAN H. BODINE
LINDSAY W. BOWEN*
ANDREA F. CANNISTRACI
                                      VIA ECF
TIMOTHY J. DEBAETS                    The Honorable Alison J. Nathan
ROBERT J. EPSTEIN                     United States District Judge
DOUGLAS P. JACOBS*                    Southern District of New York
ELEANOR M. LACKMAN†
ELLIS B. LEVINE
                                      Thurgood Marshall United States Courthouse
ANDY MILLER■                          40 Foley Square
JANIS C. NELSON■                      New York, NY 10007
SIMON N. PULMAN*○
JOSHUA B. SESSLER
J. STEPHEN SHEPPARD♦
                                      Re:     Glen Craig v. Getty Images (US), Inc., et al., Case No. 1: 17 Civ. 9916
SCOTT J. SHOLDER*                             (AJN): Letter Motion for Extension of Discovery Deadlines and
KENNETH N. SWEZEY†                            Leave to File Amended Complaint
NANCY E. WOLFF●*†

ADAM BEASLEY
                                      Dear Judge Nathan:
ALISON E. BENSIMON
LINDSAY R. EDELSTEIN*                 Pursuant to Your Honor’s Individual Rules 1.A and 1.D, undersigned counsel for
MIKAELA I. GROSS                      defendant Getty Images (US), Inc. (“Getty Images”) and counsel for plaintiff Glen Craig
DANIEL J. HALEY*
BRIANA HILL■
                                      (“Plaintiff”) respectfully submit this joint letter to request an extension of the fact and
BENJAMIN JAFFE                        expert discovery deadlines set forth in the above-captioned action.
BRITTANY L. KAPLAN-
PETERSON                              Under paragraph 7 of the parties’ Civil Case Management Plan and Scheduling Order
MARISSA B. LEWIS*
JONATHAN H. PERITZ*
                                      (Dkt. No. 98, the “Order”), the completion of fact discovery is currently set for November
ANDREW C. TUNNARD                     16, 2018. Under paragraph 9 of the Order, completion of expert discovery is currently set
                                      for December 31, 2018. As described further below, this case has been resolved as to all
                                      defendants except for Getty Images and the Associated Press, and the parties are engaged
OF COUNSEL:
ROBERT I. FREEDMAN
                                      in settlement discussions that would resolve the case with respect to Getty Images. The
                                      parties are making progress and believe that they will be able to resolve the case as
SPECIAL COUNSEL:                      between Plaintiff and Getty Images either through continued discussions or perhaps
ALEX GIGANTE                          mediation, and therefore jointly propose extending the fact discovery deadline from
PHILIP M. COWAN
                                      November 16, 2018 to December 17, 2018, and the expert discovery deadline from
   (1943-2001)                        December 31, 2018 to January 31, 2019, so that the parties can focus their efforts on
HOWARD ABRAHAMS                       settlement.
   (1945-1996)

                                      Both Getty Images and Plaintiff consent to this request, which is the first request for an
■
†
    ADMITTED IN CA
    ALSO ADMITTED IN CA
                                      adjournment of the deadlines identified above. Granting this extension will not impact
♦   ALSO ADMITTED IN DC               any other scheduled dates, and the parties will work together pursuant to paragraph 8 of
○   ALSO ADMITTED IN GA               the Order should any extensions of the interim deadlines be required.
*   ALSO ADMITTED IN NJ
● ALSO ADMITTED IN PA
________________                      Separately, the parties have recently executed a settlement agreement with respect to the
BEVERLY HILLS OFFICE:                 following defendants: American Broadcasting Company; BBC Worldwide Americas,
9595 WILSHIRE BLVD, SUITE 900         Inc.; Bloomberg, L.P.; CNN America, Inc.; Condé Nast Entertainment LLC; Daily News,
BEVERLY HILLS, CA 90212
T: 310 492 4392 / F: 310 492 4394
                                      L.P. (incorrectly sued as New York Daily News Company); Hearst Communications, Inc.;
                                      MSNBC Cable, LLC; NBCUniversal Media, LLC; Oath, Inc.; Prometheus Global, LLC;
                                      Rolling Stone, LLC, and Time, Inc. Further to Plaintiff’s pending Motion for Leave to
        Case 1:17-cv-09916-AJN Document 109 Filed 11/07/18 Page 2 of 2
                 COWAN,                      P AGE 2

                 DEBAETS,
                 ABRAHAMS &
                 SHEPPARD LLP


File a First Amended Complaint (Dkt. Nos. 102-104, the “Motion”), Plaintiff reiterates his requests
for leave to file the Amended Complaint marked as Exhibit A to the Motion noting Getty Images and
the Associated Press as the only remaining defendants in this action. Getty Images does not oppose
this request.

We thank the Court for its time and attention to this matter.

Respectfully submitted,

/s/
Scott J. Sholder, counsel for defendant Getty Images
Angelo DiStefano, counsel for plaintiff Glen Craig
